Title: To Thomas Jefferson from George Jefferson, 30 December 1797
From: Jefferson, George
To: Jefferson, Thomas


                    
                        Dear sir
                        Richmond Decr. 30th. 1797.
                    
                    I have to acknowledge the receipt of your letter of the 21st. instant enclosing Mr. John Barnes’s draft on Mr. Joseph Boyce at three days sight for $200., which is accepted, and which shall be applied as you direct.
                    In making this first acknowledgment Sir, I cannot refrain from making another—I cannot refrain from endeavouring to convey to you by words some faint idea of the obligations I feel myself under to you; and that, not on my own account alone. In doing this I find myself much at a loss; for it has been but seldom that my gratitude has had cause of excitement: when it has, I have ever been desirous to evince by other means than words, my sense of the obligation—but to you at present, I  have no other mode—indeed perhaps I never shall; for even admitting I may be more attentive to the business which your extreme goodness prompts you to put into my hands, than ever any one was to that of another, I shall only be performing a duty, for which I am hired.
                    In the performance of that duty though, to you at least, I must be bold to say, I will never be deficient.
                    With this resolution, and a determination to seize with avidity any opportunity of serving you which may ever present itself to my poor ability, I must endeavour to be content.
                    But I am forgetting myself—my great desire to extricate myself in some small degree from the debt of gratitude I owe you, induces me to make promises which I can never be called upon to fulfil.
                    I ought to reflect too that those who take most pleasure in conferring favors, are least desirous of receiving promises of a return. I will therefore only add that I am with the utmost sincerity, Your truly devoted friend & servt.
                    Geo. Jefferson
                    For the future government of your friend Mr. Barnes I will inform you, that Mr. Boyce to my knowledge is far from being punctual; and in my opinion, is not to be relied upon in any respect.
                    
                        G.J.
                    
                